Title: From Joseph Hopkinson to Louisa Catherine Johnson Adams, 11 January 1823
From: Hopkinson, Joseph
To: Adams, Louisa Catherine Johnson


				
					My dear Madam
					Philad Jany 11. 1823
				
				I have received and read your letter with great deference and pleasure; but, of course, without any conviction of error in my opinions, you so ingeniously combat—The truth is the difference between us is marked by such light shades and mingling colours that it is not easy to detect the precise point where  it is found—I am well satisfied it will not do, in this day and country, for publick men to sit quietly under the masses of calumny that will be heaped upon them without an effort on their part to cast it off—Indeed it is obvious Mr A—— does not act on this principle; or consent to let such things “take their course,” as he has already been four times in the field in propria persona, and with the most distinguished advantage & success—What would have been his situation if he had  adopted your system of letting slander “take its course,” and made no reply to J. Russell—or Genl Smyth? He would have been ruined in publick estimation; whereas his answers to these blockheads have done wonders for him—With all his fastidiousness, I expect daily to see a charge brought against him of “bargaining,” which it will puzzle him to put aside or repel—It will call for more ingenuity and strength than any of the trials he has yet encountered; and we are all anxious and uneasy to know what he will do with it—The letter to of Genl Smyth to his dear friends—Virginia, has afforded Mr A—— such an opportunity to explain himself upon several important constitutional principles, particularly interesting to Virginia; and Mr A—— has done this in a manner so full, clear & satisfactory, that the knowing ones Suspect the whole affair was concerted between the Secretary & the General for the very purpose; and of course, it is conjectured, the General is to have something handsome for the eminent service he has rendered—If this is not the case, he is the most disinterested man living; and he shall have my vote for the first office that has neither honour nor profit, being the very place for such a man— Penna: was well disposed to Mr C——n; & has a leaning to Mr C——y; but it will go hard with her to swallow Mr C——d; with whom, I presume, the contest will finally be decided—I wait anxiously for your promised continuation of our Bradentown Conversation—Truly & respectfully / Yr Mo. Ob st
				
					Jos Hopkinson
				
				
			